 

 

THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT

 

            THIS THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”),
is made and entered into as of June 29, 2012, by and among AMSURG CORP., a
Tennessee corporation (the “Company”), the other Credit Parties signatory
hereto, The Prudential Insurance Company of America and the other holders of
Notes (as defined in the Note Agreement defined below) that are signatories
hereto (together with their successors and assigns, the “Noteholders”). 

W I  T  N  E  S  S  E  T  H: 

WHEREAS, the Company and the Noteholders are parties to a certain Note Purchase
Agreement, dated as of May 28, 2010 (as amended by that certain First Amendment
to Note Purchase Agreement dated as of April 6, 2011, by that certain Second
Amendment to Note Purchase Agreement dated as of August 30, 2011 and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Note Agreement”; capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Note Agreement), pursuant to
which the Noteholders have purchased Notes from the Company;

WHEREAS, the Company has requested that the Noteholders amend certain provisions
of the Note Agreement, waive certain Events of Default that have arisen under
the Note Agreement and release AmSurg New Port Richey Anesthesia, LLC from its
obligations under the Guaranty Agreement, and subject to the terms and
conditions hereof, the Noteholders are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Company and the Noteholders agree as
follows:

1.                  Amendments.   

            (a)        Paragraph 5J of the Note Agreement is hereby amended by
replacing such Paragraph in its entirety with the following:


5J.        ADDITIONAL SUBSIDIARIES.   


 


            (I)         (A)        IF ANY ADDITIONAL WHOLLY OWNED SUBSIDIARY
THAT IS A DOMESTIC SUBSIDIARY IS ACQUIRED OR FORMED BY COMPANY, THE COMPANY
SHALL WITHIN FIFTEEN (15) BUSINESS DAYS AFTER SUCH WHOLLY OWNED SUBSIDIARY IS
ACQUIRED OR FORMED: (I) IF SUCH WHOLLY OWNED SUBSIDIARY IS A CORPORATION,
EXECUTE A STOCK PLEDGE AGREEMENT IN SUBSTANTIALLY THE SAME FORM AS THE STOCK
PLEDGE AGREEMENT (OR ENTER INTO AN AMENDMENT OR JOINDER TO THE STOCK PLEDGE
AGREEMENT)  PLEDGING TO THE COLLATERAL AGENT ALL OF THE STOCK OR OTHER EVIDENCE
OF OWNERSHIP INTEREST IT PRESENTLY HOLDS AND ACQUIRES IN SUCH WHOLLY OWNED
SUBSIDIARY, AND THE COMPANY SHALL DELIVER ALONG WITH SUCH STOCK PLEDGE
AGREEMENT, JOINDER OR AMENDMENT THE SECURITIES DESCRIBED THEREIN AND A STOCK
POWER, ALL OF WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO REQUIRED
HOLDERS; PROVIDED THAT A STOCK


 

 

1

 

--------------------------------------------------------------------------------

 

 


 PLEDGE AGREEMENT IN THE SAME FORM AS THE STOCK PLEDGE AGREEMENT SHALL BE DEEMED
TO BE SATISFACTORY TO THE REQUIRED HOLDERS, (II) IF SUCH WHOLLY OWNED SUBSIDIARY
IS NOT A CORPORATION, EXECUTE ONE OR MORE SECURITY AGREEMENTS IN SUBSTANTIALLY
THE SAME FORM AS A PLEDGE AGREEMENT ENTERED INTO ON THE DATE HEREOF OR OTHERWISE
SATISFACTORY TO THE REQUIRED HOLDERS, PLEDGING TO THE COLLATERAL AGENT ALL OF
THE OWNERSHIP INTEREST THE COMPANY HOLDS AND ACQUIRES IN SUCH WHOLLY OWNED
SUBSIDIARY, INCLUDING, WITHOUT LIMITATION, ALL PRESENTLY EXISTING AND HEREAFTER
ARISING RIGHT, TITLE, AND INTEREST IN AND TO DISTRIBUTIONS, PAYMENTS, GENERAL
INTANGIBLES, ACCOUNTS, AND OTHER TANGIBLE AND INTANGIBLE PROPERTY AND (III)
CAUSE SUCH WHOLLY OWNED SUBSIDIARY TO EXECUTE A GUARANTY AGREEMENT AND AN
INDEMNITY AND CONTRIBUTION AGREEMENT (OR APPROPRIATE AMENDMENTS OR JOINDERS TO
THE EXISTING GUARANTY AGREEMENT AND INDEMNITY AND CONTRIBUTION AGREEMENT), ALL
OF WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT AND
THE HOLDERS OF THE NOTES. THE COLLATERAL AGENT IS HEREBY AUTHORIZED TO FILE SUCH
UCC FINANCING STATEMENTS NECESSARY TO PERFECT THE SECURITY INTERESTS DESCRIBED
HEREIN, ALL WITHOUT THE NECESSITY OF COMPANY’S EXECUTION THEREOF. 


 


            (B)        IF ANY DOMESTIC SUBSIDIARY (OTHER THAN A WHOLLY OWNED
SUBSIDIARY) IS ACQUIRED OR FORMED BY A WHOLLY OWNED SUBSIDIARY THAT IS A
DOMESTIC SUBSIDIARY OR THE COMPANY, THE APPLICABLE WHOLLY OWNED SUBSIDIARY OR
COMPANY, AS APPLICABLE, WITHIN FIFTEEN (15) BUSINESS DAYS AFTER SUCH SUBSIDIARY
IS ACQUIRED OR FORMED, SHALL, SUBJECT TO THE RELEASE PROVISION, EXECUTE A PLEDGE
AGREEMENT, PLEDGING ITS INTEREST IN SUCH SUBSIDIARY, AND IN THE EVENT SUCH
SUBSIDIARY IS NOT A CORPORATION, EXECUTE SUCH SECURITY AGREEMENTS AS ARE
REASONABLY SATISFACTORY TO THE REQUIRED HOLDERS PLEDGING TO THE COLLATERAL AGENT
THE OWNERSHIP INTEREST THAT THE COMPANY OR SUCH APPLICABLE WHOLLY OWNED
SUBSIDIARY HOLDS AND ACQUIRES IN SUCH SUBSIDIARY, ALL OF WHICH SHALL BE IN FORM
AND SUBSTANCE SATISFACTORY TO COLLATERAL AGENT.  THE COLLATERAL AGENT IS HEREBY
AUTHORIZED TO FILE SUCH UCC FINANCING STATEMENTS NECESSARY TO PERFECT THE
SECURITY INTEREST DESCRIBED HEREIN, ALL WITHOUT THE NECESSITY OF COMPANY’S OR
SUCH WHOLLY OWNED SUBSIDIARY’S EXECUTION THEREOF.

 

                        (ii)        If (i) any Foreign Subsidiary is acquired or
formed by the Company or a Wholly Owned Subsidiary that is a Domestic Subsidiary
and (ii) at the time of acquisition or formation of such Foreign Subsidiary or
at any time thereafter, the aggregate amount of Investments made by the Company
or its Subsidiaries in Foreign Subsidiaries exceeds $1,000,000 (the date on
which the aggregate of such Investments exceeds $1,000,000, the “Trigger Date”),
the Company shall, or shall cause such Wholly Owned Subsidiary, within thirty
(30) days after the Trigger Date (or such longer period (not to exceed 90 days
after the Trigger Date) as the Required Holders may agree) to execute a Foreign
Pledge Agreement pledging to the Collateral Agent sixty-five percent (65%) of
the total voting Capital Stock of such Foreign Subsidiary and one hundred
percent (100%)

 

2

 

--------------------------------------------------------------------------------

 

 

 of the non-voting Capital Stock of such Foreign Subsidiary owned by the Company
or such Wholly Owned Subsidiary as security for the Obligations, and deliver the
original stock or other equity certificates evidencing such pledged Capital
Stock, together with appropriate stock powers or other endorsements executed in
blank, and provide to the Collateral Agent, all of which shall be in form and
substance satisfactory to Collateral Agent.  The Collateral Agent is hereby
authorized to file such UCC financing statements, if applicable, to the extent
necessary to perfect the Liens described herein.

(iii)       In connection with the acquisition or formation of any Wholly Owned
Subsidiary or other Subsidiary referenced in clauses (i) and (ii) above, the
Company shall also cause the holders of the Notes to receive simultaneously with
the documentation referenced above the resolution of the respective Person
executing such documentation and an opinion letter issued by Company’s legal
counsel regarding such matters as may be reasonably required by the Required
Holders.

(iv)       In connection with the acquisition or formation of any Subsidiary
referenced in clauses (i) and/or (ii) immediately above, the Company shall cause
the acquisition and formation of such Subsidiaries to be in compliance with all
applicable Health Care Laws.

(v)        Notwithstanding the requirements set forth in clause (i) of this
paragraph 5J, neither the Company nor any Subsidiary shall be required to pledge
or cause to be pledged to the Collateral Agent any Equity Interests acquired by
the Company or its Subsidiaries after the Closing Day if the issuer of such
Equity Interests does not, directly or indirectly, own, operate or manage a
surgery center; provided, that, in no event shall the aggregate fair market
value of all Equity Interests owned by the Company or its Subsidiaries in which
the Collateral Agent does not have a perfected Lien exceed ten percent (10%) of
the Company’s consolidated total assets, determined by reference to the
consolidated financial statements of the Company and its Subsidiaries most
recently delivered pursuant to paragraph 5A(i).

            (b)        Paragraph 6B of the Note Agreement is hereby amended by
replacing subsection (vi) of such paragraph in its entirety with the following:

                        (vi)       Indebtedness under the Credit Agreement,
including refundings, refinancings and replacements thereof, and amendments or
modifications to the Note Documents; provided, however, that the aggregate
principal amount of such Indebtedness shall not at any time exceed $625,000,000,
and all Guarantees thereof by Subsidiaries of the Company that have also
guaranteed the Notes; and

            (c)        Paragraph 6E of the Note Agreement is hereby amended by
adding the following at the end of such paragraph:

 

3

 

--------------------------------------------------------------------------------

 

 

 

Notwithstanding anything to the contrary in this paragraph 6E or otherwise, the
Company will not, and will not permit any of its Domestic Subsidiaries to, make
any Investment in any Foreign Subsidiary if such Investment, when taken together
with all other Investments of the Company or its Domestic Subsidiaries in
Foreign Subsidiaries, would exceed $15,000,000. 

 

            In determining the aggregate amount of Investments at any particular
time: (a) the amount of any Investment represented by a Guarantee shall be taken
at not less than the principal amount of the obligations guaranteed and still
outstanding or, if not so stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith; (b) there shall
be included as an Investment all interest accrued with respect to Indebtedness
constituting an Investment unless and until such interest is paid; (c) there
shall be deducted in respect of each such Investment any amount received as a
return of capital (but only by repurchase, redemption, retirement, repayment,
liquidating dividend or liquidating distribution); and (d) there shall not be
deducted in respect of any Investment any amounts received as earnings on such
Investment, whether as dividends, interest or otherwise, except that accrued
interest included as provided in the foregoing clause (b) may be deducted when
paid.  Further, the amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, forgiveness or conversion to equity of
Indebtedness, or write‑ups, write‑downs or write‑offs with respect to such
Investment (but subject to any applicable adjustment as provided in the
preceding sentence).

            (d)       Paragraph 6N of the Note Agreement is hereby amended by
replacing such paragraph in its entirety with the following:

                        6N.      Acquisitions.  The Company will not, and will
not permit any Subsidiary to, make any Acquisition unless such Acquisition
satisfies all of the following conditions:

(I)         (X) AT THE TIME OF SUCH ACQUISITION AND IMMEDIATELY AFTER GIVING
EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AND (Y) IMMEDIATELY AFTER GIVING EFFECT TO SUCH ACQUISITION, THE
COMPANY IS IN COMPLIANCE ON A PRO FORMA BASIS WITH THE FINANCIAL COVENANTS SET
FORTH IN PARAGRAPH 6A RECOMPUTED AS OF THE LAST DAY OF THE MOST RECENTLY ENDED
FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE (AND THE COMPANY
SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED TO THE HOLDERS OF THE NOTES,
AT THE TIME OF CONSUMMATION OF SUCH ACQUISITION, THAT THE FOREGOING CLAUSES (X)
AND (Y) ARE TRUE AND CORRECT);

(II)        AT LEAST FIVE (5) BUSINESS DAYS BEFORE ANY ACQUISITION FOR A TOTAL
CONSIDERATION (INCLUDING CASH, STOCK, PERSONAL PROPERTY, DEBT ASSUMED,
CONTINGENT CONSIDERATION AND OTHER PROPERTY) EQUAL TO OR IN EXCESS OF
$30,000,000, THE

 

 

4

 

--------------------------------------------------------------------------------

 

 

 COMPANY DELIVERS TO THE HOLDERS OF THE NOTES THE ACQUISITION INFORMATION
PACKAGE; AND

(III)       THE COMPANY SHALL DELIVER TO COLLATERAL AGENT AND THE HOLDERS OF THE
NOTES, AS APPLICABLE, THE DOCUMENTATION AND AGREEMENTS REQUIRED BY PARAGRAPH 5J
HEREIN WITHIN THE TIME PERIOD REQUIRED UNDER PARAGRAPH 5J.

            (e)        Paragraph 10B of the Note Agreement is hereby amended by
adding the following definitions of “Domestic Subsidiary”, “Foreign Pledge
Agreement”, “Foreign Subsidiary” and “Third Amendment Effective Date” in proper
alphabetical order:

            “Domestic Subsidiary” shall mean any Subsidiary of the Company that
is not a Foreign Subsidiary. 

            “Foreign Pledge Agreement” shall mean any pledge, hypothecation,
charge or similar agreement, in form and substance satisfactory to Required
Holders, whereby the Company and each of its presently existing and hereafter
acquired Wholly Owned Subsidiaries that are Domestic Subsidiaries pledge and
grant to the Collateral Agent a first priority perfected Lien in the Company’s
and each such Wholly Owned Subsidiary’s presently existing and hereafter
acquired right title, and interest in and to any Foreign Subsidiary. 

            “Foreign Subsidiary” shall mean any direct or indirect Subsidiary of
the Company that is organized under the laws of a jurisdiction other than the
United States of America, any State thereof or the District of Columbia. 

            “Third Amendment Effective Date” means June 29, 2012.

            (f)        Paragraph 10B of the Note Agreement is hereby amended by
replacing the definitions of “Acquisition Information Package”, “Debt Basket
Amount”, “EBITDA” and “Noteholder Share of the Net Disposition Proceeds” in
their entirety with the following definitions:

            “Acquisition Information Package” shall mean information delivered
by Company to the holders of the Notes pursuant to paragraph 6N in the form of
Exhibit E.

            “Debt Basket Amount” means Indebtedness of the Company or its
Subsidiaries not to exceed an aggregate principal amount of $50,000,000, which
total permitted amount shall be increased each calendar year during the term of
this Agreement by $5,000,000 and for clarity, the total Debt Basket Amount shall
not exceed: (i) for the period from the Third Amendment Effective Date through
June 30, 2013, $50,000,000; (ii) for the period from July 1, 2013 through June
30, 2014, $55,000,000; (iii) for the period from July 1, 2014 through June 30,
2015, $60,000,000; (iv) for the period from July 1, 2015 through June 30, 2016,
$65,000,000; (v) for the period from July 1, 2016 through June 30, 2017,
$70,000,000; (vi) for the period from July 1, 2017 through June 30, 2018,
$75,000,000; (vii) for the period from July 1, 2018 through June 30, 2019,

 

5

 

--------------------------------------------------------------------------------

 

 

 $80,000,000; (viii) for the period from July 1, 2019 through the Maturity Date,
$85,000,000.

            “EBITDA” shall mean, for the Company and its Subsidiaries on a
consolidated basis for any period, an amount equal to the sum of Consolidated
Net Income for such period plus, without duplication, and to the extent deducted
in computing Consolidated Net Income for such period, the sum of (a) income
taxes, (b) Consolidated Interest Expense, (c) depreciation and amortization
expense, in each case determined on a consolidated basis in accordance with
GAAP; (d) to the extent applicable, stock option compensation costs applicable
under (and calculated in accordance with) FASB ASC 718; (e) all non-cash charges
for such period taken for the impairment of goodwill in accordance with FASB ASC
350, but excluding any non-cash charge that will result in a cash charge in a
future period; and (f) all documented fees and expenses actually paid in
connection with the First Amendment and the NSC Acquisition in an aggregate
amount not to exceed $10,000,000; provided, however, that (i) to the extent
included in Consolidated Net Income, there shall be excluded in determining
EBITDA for any period any gain or loss resulting from changes or adjustments in
the fair value of earn-outs or other contingent consideration in accordance with
FASB ASC 805-30-35; (ii) with respect to any Person that became a Subsidiary of,
or was merged with or consolidated into, the Company or any Wholly Owned
Subsidiary during such period, “EBITDA” shall also include the EBITDA of such
Person during such period and prior to the date of such acquisition, merger or
consolidation; and (iii), with respect to any Person that ceased to be a
Subsidiary, or was the subject of a Disposition during any measurement period,
“EBITDA” shall not include the EBITDA of such Person for such measurement
period, such calculations under this proviso to be detailed with supporting
documentation and measured to the Required Holders’ reasonable satisfaction.

            “Noteholder Share of the Net Disposition Proceeds” shall mean, with
respect to any offer to prepay pursuant to paragraph 4G, as determined on the
date of the relevant Disposition, an amount equal to the Net Disposition
Proceeds resulting from such Disposition multiplied by (a) the aggregate
outstanding principal amount of the Notes, divided by (b) the sum of (i) the
aggregate outstanding principal amount of the Notes, plus (ii) (A) the committed
amount of the Revolving Commitments (as defined in the Credit Agreement,
provided that such amount shall not exceed $625,000,000), until the termination
of the Revolving Commitments (to the extent that the Company has not entered
into a replacement Credit Agreement with Revolving Commitments that have not yet
been terminated) and (B) thereafter, the aggregate amount of Revolving Credit
Exposure (as defined in the Credit Agreement, provided that such amount shall
not exceed $625,000,000).

            (g)        The Note Agreement is hereby amended by replacing Exhibit
E attached thereto in its entirety with Exhibit A attached hereto.

2.                  Waiver 

 

6

 

--------------------------------------------------------------------------------

 

 

 

            The Company has informed the Noteholders that the Company failed to
comply with the requirements of paragraph 5J of the Note Agreement following the
creation of (i) AmSurg UK Limited, a Wholly Owned Subsidiary of the Company and
(ii) AmSurg UK (London) Limited, a Wholly Owned Subsidiary of AmSurg UK Limited,
resulting in an Event of Default under paragraph 7A of the Note Agreement (the
“Specified Default”).  Subject to the terms and conditions set forth herein, and
in reliance upon the representations and warranties of the Company made herein,
the Noteholders hereby waive the Specified Default.  The foregoing waiver is a
one-time waiver and is limited to the extent specifically set forth above and no
other terms, covenants or provisions of the Note Agreement or any other Note
Document are intended to be affected hereby, all of which remain in full force
and effect.  The Company acknowledges and agrees that the foregoing waiver shall
not waive (or be deemed to be or constitute a waiver of) any other covenant,
term or provision in the Note Agreement or hinder, restrict or otherwise modify
the rights and remedies of the Noteholders or the Collateral Agent following the
occurrence of any other present or future Default or Event of Default (whether
or not related to the Specified Default) under the Note Agreement or any other
Note Document.

3.                  Release of New Port Richey Anesthesia, LLC.  Subject to the
terms and conditions set forth herein, and in reliance upon the representations
and warranties of the Company made herein, the Noteholders hereby release AmSurg
New Port Richey Anesthesia, LLC from any and all liabilities and other
obligations under the Guaranty Agreement.

4.                  Conditions to Effectiveness of this Amendment.
Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the holders of the Notes hereunder, it is understood
and agreed that this Amendment shall not become effective, and the Company shall
have no rights under this Amendment, until the Noteholders shall have received
(i) reimbursement or payment of its costs and expenses incurred in connection
with this Amendment or the Note Agreement (including reasonable fees, charges
and disbursements of King & Spalding LLP, counsel to the Noteholders), and (ii)
each of the following documents:

            (a)        Executed counterparts to this Amendment from the Company,
each of the Guarantors and the Noteholders;

            (b)        A duly executed copy of an amendment to the Credit
Agreement, in form and substance satisfactory to the Noteholders and their
counsel;

            (c)        Such other documents, instruments, agreements,
certifications and opinions as any Noteholder may reasonably request.

5.                  Representations and Warranties.   To induce the Noteholders
to enter into this Amendment, each Credit Party hereby represents and warrants
to the Noteholders that:

(a)        The execution, delivery and performance by such Credit Party of this
Amendment (i) are within such Credit Party’s power and authority; (ii) have been
duly authorized by all necessary corporate and shareholder action; (iii) are not
in contravention of any provision of such Credit Party’s certificate of
incorporation or bylaws or other organizational documents; (iv) do not violate
any law or regulation, or any order or decree of any Governmental Authority;
(v) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate

 

7

 

--------------------------------------------------------------------------------

 

 

 any performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Credit Party or any of its
Subsidiaries is a party or by which such Credit Party or any such Subsidiary or
any of their respective property is bound; (vi) do not result in the creation or
imposition of any Lien upon any of the property of such Credit Party or any of
its Subsidiaries; and (vii) do not require the consent or approval of any
Governmental Authority or any other person;

(b)        This Amendment has been duly executed and delivered for the benefit
of or on behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms;

            (c)        After giving effect to this Amendment, the
representations and warranties contained in the Note Agreement and the other
Note Documents are true and correct in all material respects, and no Default or
Event of Default has occurred and is continuing as of the date hereof;

            (d)       The execution, delivery, performance and effectiveness of
this Amendment will not: (a) impair the validity, effectiveness or priority of
the Liens granted pursuant to any Note Document, and such Liens continue
unimpaired with the same priority to secure repayment of all of the applicable
Obligations, whether heretofore or hereafter incurred, and (b) require that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens;

            (e)        Since the date of the most recent financial statements of
the Company described in paragraph 5A(i) of the Note Agreement, there has been
no change which has had or could reasonably be expected to have a Material
Adverse Effect; and

            (f)        As of the date hereof, the parties listed as signatories
to this Amendment represent a true, correct and complete list of the all the
Credit Parties.

6.                  Reaffirmations and Acknowledgments.   

            (a)        Reaffirmation of Guaranty.  Each Guarantor consents to
the execution and delivery by the Company of this Amendment and jointly and
severally ratifies and confirms the terms of the Guaranty Agreement with respect
to the indebtedness now or hereafter outstanding under the Note Agreement as
amended hereby and all promissory notes issued thereunder. Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of the Company to the
Noteholders or any other obligation of the Company, or any actions now or
hereafter taken by the Noteholders with respect to any obligation of the
Company, the Guaranty Agreement (i) is and shall continue to be a primary
obligation of the Guarantors, (ii) is and shall continue to be an absolute,
unconditional, joint and several, continuing and irrevocable guaranty of
payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms.  Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Guarantors under the Guaranty Agreement. 

            (b)        Acknowledgment of Perfection of Security Interest. Each
Credit Party hereby acknowledges that, as of the date hereof, the security
interests and liens granted to the Collateral Agent under the Security Documents
for the benefit of the Noteholders and other secured parties

 

8

 

--------------------------------------------------------------------------------

 

 

 are in full force and effect, are properly perfected and are enforceable in
accordance with the terms of the Note Agreement, the Security Documents and the
other Note Documents.

7.                  Release.  In consideration of the amendments contained
herein, each Credit Party hereby waives and releases each of the Noteholders
from any and all claims and defenses, known or unknown as of the date hereof,
with respect to the Note Agreement and the other Note Documents and the
transactions contemplated thereby.

8.                  Effect of Amendment.  Except as set forth expressly herein,
all terms of the Note Agreement, as amended hereby, and the other Note Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Company and the other Credit
Parties party thereto to all holders of the Notes.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the holders of the Notes
under the Note Agreement, nor constitute a waiver of any provision of the Note
Agreement.  From and after the date hereof, all references to the Note Agreement
shall mean the Note Agreement as modified by this Amendment.  This Amendment
shall constitute a Note Document for all purposes of the Note Agreement.

9.                  Governing Law.    This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.

10.              No Novation.   This Amendment is not intended by the parties to
be, and shall not be construed to be, a novation of the Note Agreement or an
accord and satisfaction in regard thereto.

11.              Costs and Expenses.  The Company agrees to pay on demand all
costs and expenses of the Noteholders in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Noteholders with respect thereto.

12.              Counterparts.   This Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, each of which
shall be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

13.              Binding Nature.   This Amendment shall be binding upon and
inure to the benefit of the parties hereto, any other holders of Notes from time
to time and their respective successors, successors-in-titles, and assigns.

14.              Entire Understanding.   This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.

 

9

 

--------------------------------------------------------------------------------

 

 

            IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed, under seal in the case of the Company and the Guarantors, by
their respective authorized officers as of the day and year first above written.

                                                                                   
                                                                                    
 

 

Company:

 

AMSURG CORP

 

By:

/s/ Claire M. Gulmi

 

 

Name: Claire M. Gulmi

 

 

Title: Executive Vice President, Chief

 

 

Financial Officer and Secretary

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT]

 

 

--------------------------------------------------------------------------------

 

 

 

 

GUARANTORS:

 

AmSurg Holdings, Inc.

AmSurg Anesthesia Management Services, LLC

AmSurg EC Topeka, Inc.

AmSurg EC St. Thomas, Inc.

AmSurg EC Beaumont, Inc.

AmSurg KEC, Inc.

AmSurg EC Santa Fe, Inc.

AmSurg EC Washington, Inc.

AmSurg Torrance, Inc.

AmSurg Abilene, Inc.

AmSurg Suncoast, Inc.

AmSurg Lorain, Inc.

AmSurg La Jolla, Inc.

AmSurg Hillmont, Inc.

AmSurg Palmetto, Inc.

AmSurg Northwest Florida, Inc.

AmSurg Ocala, Inc.

AmSurg Maryville, Inc.

AmSurg Miami, Inc.

AmSurg Burbank, Inc.

AmSurg Melbourne, Inc.

AmSurg El Paso, Inc.

AmSurg Crystal River, Inc.

AmSurg Abilene Eye, Inc.

AmSurg Inglewood, Inc.

AmSurg Glendale, Inc.

AmSurg San Antonio TX, Inc.

AmSurg San Luis Obispo CA, Inc.

AmSurg Temecula CA, Inc.

AmSurg Escondido CA, Inc.

AmSurg Scranton PA, Inc.

AmSurg Arcadia CA Inc.

AmSurg Main Line PA, Inc.

AmSurg Oakland CA, Inc.

AmSurg Lancaster PA, Inc.

AmSurg Pottsville PA, Inc.

AmSurg Glendora CA, Inc.

AmSurg Kissimmee FL, Inc.

AmSurg Altamonte Springs FL., Inc.

AmSurg New Port Richey FL, Inc.

AmSurg EC Centennial, Inc.

AmSurg Naples, Inc.

Illinois NSC, Inc.

NSC Healthcare, Inc. 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

 

 

NSC RBO West, LLC

NSC RBO East, LLC

Long Beach NSC, LLC

Torrance NSC, LLC

Davis NSC, LLC

Fullerton NSC, LLC

San Antonio NSC, LLC

Austin NSC, LLC

Twin Falls NSC, LLC

Ardmore NSC, LLC

Kenwood NSC, LLC

Towson NSC, LLC

Wilton NSC, LLC

NSC West Palm, LLC

Tampa Bay NSC, LLC

Coral Springs NSC, LLC

Weston NSC, LLC

 

 

By:  _/s/ Christopher R. Kelly___________ 

        Name: Christopher R. Kelly

        Title: Vice President

 

Austin NSC, LP

 

By:  Austin NSC, LLC, its general partner

 

By:  _/s/ Christopher R. Kelly___________ 

        Name: Christopher R. Kelly

        Title: Vice President

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT]

 

 

--------------------------------------------------------------------------------

 

 

 

 

NOTEHOLDERS:

THE PRUDENTIAL INSURANCE COMPANY

  OF AMERICA

 

 

By:  /s/ Billy Greer________________________ 

Senior Vice President

 

 

PRUCO LIFE INSURANCE COMPANY

 

 

By:  /s/ Billy Greer________________________ 

Assistant Vice President

 

 

PRUDENTIAL RETIREMENT INSURANCE

  AND ANNUITY COMPANY

 

By:      Prudential Investment Management, Inc.,

as investment manager

 

             

            By: /s/ Billy Greer__________________ 

Senior Vice President

 

 

forethought life insurance company

 

By:      Prudential Private Placement Investors,

L.P. (as Investment Advisor)

 

By:      Prudential Private Placement Investors, Inc.

(as its General Partner)

 

 

By:  /s/ Billy Greer__________________ 

Senior Vice President

 

 

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

EXHIBIT E

 

FORM OF ACQUISITION INFORMATION PACKAGE

 

Pursuant to paragraphs 6N of the Note Purchase Agreement, AmSurg Corp. (the
“Company”) shall deliver to the holders of the Notes (as defined in the Note
Purchase Agreement) the following information in connection with any
Acquisition:

(1)        the total consideration given in connection with any Acquisition in
the following format:

(a)        Cash:   $                       

(b)        Stock: $                        

(c)        Contingent Consideration: $__________

(d)       Personal Property: $                 

(e)        Other Property: [identify type and value]

           
                                                                          

           
                                                                          

           
                                                                          

           
                                                                          

TOTAL:          $__________ 

(2)        summary financial information relating to the interest or entity to
be acquired, including percentage interest being acquired and operating
forecasts,

(3)        (a) the Acquisition Pro Forma duly certified by the chief financial
officer of the Company and (b) calculations of the chief financial officer of
the Company demonstrating compliance on a Pro Forma Basis with the financial
covenants contained in paragraph 6A of the Note Purchase Agreement after such
Acquisition is completed.

            As used herein, the “Note Purchase Agreement” means that certain
Note Purchase Agreement, dated as of May 28, 2010 among the Company, The
Prudential Insurance Company of America and the other Purchasers party thereto
as the same may be amended, restated, supplemented or otherwise modified from
time to time in accordance with its terms.

 

 

--------------------------------------------------------------------------------

 